Citation Nr: 1611223	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for rhinitis.

2. Entitlement to service connection for right ankle strain.

3. Entitlement to service connection for left ankle strain.

(The issues of entitlement to reimbursement of medical expenses incurred at a private hospital in November 2013 and January 2014 are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

At his hearing, the Veteran, through his attorney, raised the issue of entitlement to service connection for pes planus.  In addition, in June 2012, the Veteran filed a notice of disagreement (NOD) with a May 2011 rating decision denying service connection for tinnitus.  There does not appear to have been any communication by the RO to the Veteran with regard to this submission.  The RO should determine whether the June 2012 NOD is timely.  If not, notice of that determination should be provided to the Veteran and the statement should be treated as a claim to reopen the claim for service connection for tinnitus.  As neither of these claims has been adjudicated by the RO, they are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board determines that a remand of the appeal is necessary.  First, the most recent VA treatment note of record is dated in June 2012, but the record reflects that the Veteran receives VA treatment on a regular basis.  Therefore, all VA treatment notes dated from June 2012 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Board determines that additional VA examinations and opinions should be associated with the claims file.  In May 2012, the Veteran was afforded a VA examination to assess the existence and etiology of his rhinitis, but the examiner found no current diagnosis of rhinitis and offered no opinion as to etiology.  However, of record are October 2014 treatment notes reflecting a diagnosis of rhinitis.  Therefore, the May 2012 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As for the Veteran's bilateral ankle disability, diagnosed as mild right and left ankle strain, the Veteran has raised a theory of entitlement that the right and left ankle disabilities are a result of pes planus.  Thus, the bilateral ankle claims are inextricably intertwined with the claim of entitlement to service connection for pes planus referred in the Introduction.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claims of entitlement to service connection for right and left ankle disabilities must be remanded as their outcome is potentially dependent on the outcome of another claim.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from June 2012 to the present.  All attempts to obtain these records must be documented in the claims file.
2. Schedule the Veteran for the appropriate VA examination to assess the etiology of his rhinitis.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's rhinitis began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.
 
3. Notify the Veteran that he must report for the any examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4. Develop and adjudicate the Veteran's claim of entitlement to service connection for pes planus.  

5.  If, and only if, entitlement to service connection for pes planus is granted, then schedule the Veteran for an examination to address the etiology of his bilateral ankle disabilities.  The claims file must be provided to the examiner in conjunction with the examination, and all necessary tests must be completed.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral ankle disabilities are caused or aggravated by his pes planus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the June 2012 statement of the case.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




